Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2020

                                      No. 04-20-00567-CV

   Brad G. GROUNDS, HAP Land LLC, Shale Marketplace LLC and GW3 Royalties LLC.,
                                  Appellants

                                                v.

 FIRST GROUNDROCK ROYALTIES, LLC., Step Groundrock Investment, LP and South
                     Texas Energy Partners, LLC,
                             Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05965
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        In this accelerated appeal, the clerk’s record was due on December 4, 2020. After the
due date, the Bexar County District Clerk filed a notification of late record requesting additional
time to prepare the clerk’s record.
        The request for additional time to file the record is GRANTED. The clerk’s record is due
on December 14, 2020. See TEX. R. APP. P. 35.3(c) (limiting an extension in an accelerated
appeal to ten days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court